     Case 3:17-cr-00016-MMD-WGC Document 48 Filed 05/27/20 Page 1 of 1

1

2

3                                 UNITED STATES DISTRICT COURT
4                                        DISTRICT OF NEVADA
5                                                   ***
6 UNITED STATES OF AMERICA,                                Case No. 3:19-cr-00035-LRH-WGC-1
7                                           Plaintiff,
            v.
8

9 LUIS OSWALDO ALFARO-HIDALGO,
                                                                       and related case
10
                                         Defendant.
11
     UNITED STATES OF AMERICA,                              Case No. 3:17-cr-00016-MMD-WGC
12
                                            Plaintiff,
13          v.
14 LUIS OSWALDO ALFARO-HIDALGO,
                                                                 REASSIGNMENT ORDER
15                                       Defendant.
16

17           The presiding District Judges in these actions have individually and collectively
18    determined that these actions are related and that there is good cause to reassign them
19    to one District Judge pursuant to Local Rule 42-1(b). Additionally, transfer will promote
20    judicial efficiency, avoid duplicative filings by the parties, and will not result in prejudice to
21    the parties.
22           Accordingly, it is hereby ordered that Case No. 3:19-cr-00035-LRH-WGC-1 is
23    reassigned to District Judge Miranda M. Du, and all future pleadings must bear case
24    number 3:19-cr-00035-MMD-WGC.
25     DATED THIS 27th day of May 2020.                  DATED THIS 27th day of May 2020.
26

27
       MIRANDA M. DU                                     LARRY R. HICKS
28     UNITED STATES DISTRICT JUDGE                      UNITED STATES DISTRICT JUDGE
